U.S. Department of Justice
Federal Bureau of Prisons

Office of the Warden

 

 

Metropolitan Correctional Center

150 Park Row

New York, New York 10007

(646) 836-6423, (646) 836-7751 (Fax)

July 20, 2020 . FILED

. CHARLOTTE, NC
Honorable David S. Cayer JUL 2.8 2020
United States Magistrate Judge
District Court of the United States US DISTRICT COURT

os : WESTERN DISTRICT OF NC
Western District of North Carolina

Statesville Division

204 Charles R. Jonas Federal Building
401 West Trade Street

Charlotte, NC 28202

Re: FRANK DARRELL CROMWELL
REGISTER NUMBER: 34474-171
CRIMINAL NUMBER: 5:19-CR-00052-KDB-DSC

Dear Judge Cayer:

We are in receipt of your Court Order pursuant to Title 18, United States Code, Sections 4241(b) and
4242, dated February 19, 2020, in the case of Mr. Frank Cromwell.

Mr. Cromwell was designated at the Metropolitan Correctional Center (MCC), New York, on June 1,
2020. Consistent with the admission procedures for all newly-designated detainees, he was placed
on quarantine status due to the COVID-19-pandemic in order to screen for any potential symptoms of
the coronavirus. Initially, the evaluation was scheduled to commence on the date following his
removal from quarantine status, which was tentatively scheduled for June 15, 2020. However, Mr.
Cromwell was not removed from quarantine status until July 14, 2020, which became the new date
the forensic study was able to commence. In order to provide the Court with a comprehensive and
thorough report, we generally ask for 45 days from the date of arrival. However, given the indefinite
nationwide agency lockdown procedures amidst the current pandemic, we respectfully request an
additional 30 days as permitted by the statute. Thus, the evaluation would conclude on September
25, 2020. The report will be prepared and provided to the Court within two weeks after the
conclusion of the evaluation, by October 9, 2020.

If the Court requires an expedited evaluation, we will make every effort to accommodate. Thank you
for your consideration in this matter. ,

 

Sincerely,
Makor sy anted
(Mf. Licon-Vitale . .
Warden ry ff ay
J A * L/ a ae / coanpeone f
Ag (FL eae te. 4 le 6
MLV/SD/sd p. fhe is frate Vu se

Case 5:19-cr-00052-KDB-DSC Document 2 Filed 0728/29 age 1 of 1
